Case 1:17-cv-03257-TWP-MPB Document 165-1 Filed 12/07/20 Page 1 of 16 PageID #: 1364


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  DOUGLAS J. GOSSER,                                  )
  as Personal Representative                          )
  OF THE ESTATE OF BRIAN                              )
  LEE GOSSER,                                         )
                                                      )
                           Plaintiff,                 )
                                                      )
          v.                                          ) CASE NO. 1:17-cv-03257-TWP-MPB
                                                      )
  HENRY COUNTY SHERIFF’S DEPARTMENT, )
  RICHARD A. MCCORKLE, individually and in )
  his official capacity as Sheriff of Henry County;   )
  and BRENT GRIDER, individually and in his           )
  official capacity as Jail Commander of the Henry )
  County Jail, OFFICER ROBERT HUXHOLD,                )
  OFFICER TERESA WEESNER,                             )
  OFFICER CLARK LECHER, individually and in )
  their official capacities as Correctional Officers, )
  QUALITY CORRECTIONAL CARE, LLC,                     )
  CHRISTOPHER STEPHENSON, P.A.,                       )
  TARA WESTERMAN, R.N., and DENETTE                   )
  LEWARK, R.N.,                                       )
                                                      )
                           Defendants.                )
                               QUALITY CORRECTIONAL CARE, LLC'S ANSWER
                                       TO AMENDED CROSS-CLAIM
         Comes now Defendant/Cross-Claim Defendant, Quality Correctional Care, LLC (hereinafter

  “QCC”) and answers Defendant/Cross-Claimant, Sheriff Richard A. McCorkle’s (hereinafter

  “Sheriff”), Amended Cross-Claim as follows:

         1.      QCC is a professional healthcare service provider which provided services to inmates

  at the Henry County Jail at all times relevant to Plaintiff’s Complaint, pursuant to a Service

  Agreement with the Henry County Sheriff’s Office. Said Agreement is attached hereto as Exhibit A.


         Answer: QCC denies that the Service Agreement is attached to either the original Cross-
         Claim or the Amended Cross-Claim. QCC admits the remainder of the allegation.

                                                                                      EXHIBIT A
Case 1:17-cv-03257-TWP-MPB Document 165-1 Filed 12/07/20 Page 2 of 16 PageID #: 1365



         2.      Inmate Brian Gosser received medical care from QCC providers while incarcerated

  at the Henry County Jail in February and March 2016.

         Answer: QCC admits that it provided inmate Brian Gosser medical care while incarcerated

         at the Henry County Jail in February and March of 2016. However, QCC denies paragraph

         (2) to the extent that it alleges QCC was the sole provider of medical care and/or that it

         caused inmate Brian Gosser’s death.

         3.      Despite receiving ongoing medical care at the Henry County Jail, Brian Gosser died

  on March 4, 2016.

         Answer: QCC admits that inmate Brian Gosser died on March 4, 2016 while

         incarcerated at the Henry County Jail in February and March of 2016. However, QCC

         denies paragraph (3) to the extent that it alleges the medical care provided by QCC was

         cause of inmate Brian Gosser’s death.

         4.      Gosser’s estate has sued the Henry County Sheriff and several of his employees,

  alleging that Brian Gosser received inadequate medical care.

         Answer: Admit

        5.       The Service Agreement provided in part:

                    INDEMNIFICATION of Sheriff- QCC, LLC shall indemnify, defend,
                    and hold harmless SHERIFF and its officers and employees from any
                    claims, costs (including reasonable attorney’s fees and court costs),
                    expenses, direct or indirect, causes of action, penalties, liabilities, losses
                    and damages (“Claims”) actually sustained and incurred by SHERIFF or
                    for which SHERIFF is legally liable, to the extent such claims are caused
                    by:

                       i.    Negligent acts, errors or omissions, or willful misconduct of
                             QCC, LLC, its employees or agents.

                       ii.   QCC, LLC’s breach of any term or provision of this
                             Agreement.
             Answer: Admit

                                                      2
Case 1:17-cv-03257-TWP-MPB Document 165-1 Filed 12/07/20 Page 3 of 16 PageID #: 1366




         6.       The Sheriff has submitted a request to QCC to provide a defense and indemnity for

  the pending lawsuit.

         Answer: Admit

         7.       QCC has refused to provide a defense or indemnity. Because QCC has refused to

  provide insurance coverage or defend, indemnify or hold harmless the agents of the Henry County

  Sheriff, QCC has breached the Service Agreement.
          Answer: QCC denies that it refused to provide a defense or indemnity to the Sheriff.

         Furthermore, QCC denies that it has breached the Service Agreement. QCC admits that by

         correspondence dated March 28, 2018, QCC informed counsel for the Sheriff that: 1) the

         indemnification language contained in the contract applied equally to both QCC and the

         Sheriff; and 2) the plain language of the indemnification clause requires a determination

         that the one party has incurred or sustained actual losses for which it is legally liable which

         were caused by the negligent or intentional acts of the other party or its employees. To

         date, no such determination has been made.

           8. Further, QCC breached the Service Agreement by failing to provide a physician
   at least once a week at the jail, providing instead a physician’s assistant.

              Answer: QCC admits the Service Agreement states "on site physician/medical

   director coverage, to [i]nclude at least one physician visit per week and a physician available

   via telephone or email twenty-four (24) hours per day, seven (7) days per week[.]" QCC

   affirmatively states that the Service Agreement further states that "[a]ll medical or mental

   health care provided by QCC shall be rendered by professionals licensed to practice in the

   State of Indiana. A Nurse Practitioner (NP) or Physician's Assistant (PA) may be used In the

   physician schedule as agreed to by all parties." A copy is attached hereto as Exhibit 1. QCC

   further admits that at the execution of the Service Agreement the parties agreed to use a PA

   and Henry County has never requested anything other than a PA, even after filing the

   Amended Cross-Claim. QCC denies any, and all, other allegations.

                                                     3
      Case 1:17-cv-03257-TWP-MPB Document 165-1 Filed 12/07/20 Page 4 of 16 PageID #: 1367



              9. As a direct and proximate result of the breaches of the Service Agreement by QCC, the Sheriff has

         been damaged and forced to incur fees and expenses.

              Answer: Deny

              10. The Sheriff has specifically been damaged and seeks to recover defense costs and any and all

         indemnity payments and expenses which may be made or incurred to resolve the above-captioned lawsuit,

         either by compromise or at trial.

              Answer: Deny

              WHEREFORE, Defendant/Cross-Claim Defendant, Quality Correctional Care, LLC, by counsel,

         Brian M. Pierce, respectfully requests that the court enter judgment in its favor and against Defendant,

         Cross-Claimant, Sheriff Richard A. McCorkle, and for all just and proper relief in the premises.

Date: 12/07/2020                                         Respectfully submitted
                                                          /s/ Brian M. Pierce
                                                        Brian M. Pierce, 24350-18
                                                        122 N. Mulberry St.
                                                        Muncie, Indiana 47305
                                                        Tel: (765) 385-9506
                                                        Fax: (765) 416-6452
                                                        Email: brian@brianpiercelaw.com
                                                        Attorney for QCC Defendants




                                                            4
Case 1:17-cv-03257-TWP-MPB Document 165-1 Filed 12/07/20 Page 5 of 16 PageID #: 1368




                                        Certificate of Service


          I, Brian M. Pierce, the undersigned counsel of record for Defendant, Quality Correctional

   Care, LLC, affirms under penalties of perjury that a copy the forgoing Answer to Amended Cross-

   Claim been electronically served on the following counsel of record this 7th day of December, 2020:


   Ronald E. Elberger
   Jeffrey B Halbert
   BOSE McKINNEY & EVANS LLP
   111 Monument Circle, Suite 2700
   Indianapolis, IN 46204

   Caren L. Pollack
   Pollack Law Firm
   10333 N. Meridian, Suite 111
   Carmel, IN 46032




    Date: 12/08/2020

                                                      /s/ Brian M. Pierce
                                                      Brian M. Pierce, Ind. Bar # 24350-18




                                                  5
Case 1:17-cv-03257-TWP-MPB Document 165-1 Filed 12/07/20 Page 6 of 16 PageID #: 1369



                           HENBY COUNTY INMATE HEALTHCARE SERVlCE AGREEMENT




              This agreement entered Into this         IY          day of t'Jel ,      , 2011 by and
              between the HENRY COUNTY SHERIFF'S OFFICE, located in the state of Indiana;
             hereinafter {"SHERIFF"} and QUALITY CORRECTIONAL CARE wlth offices·located at 707•
             709 W. University-Avenue Muncie, Indiana 47303 (hereinafter "QCC") for the purpose of
             contracting professional, quality healthcare services to the Inmates of the Henry County
             Jail.
                 Quality Correctional care responsibiJlties:
                 Medical Services - Beginning the        \         day,of_j    $:,�f'.--"-'--�' 20� QCC
                                                                          .J,1,,..

                 agrees to provld� medical treatment for the Inmates of the Henry Cou�ty Jail
                 located at New Castle, lndlana. QCC shall be an independent contractor of and In
                relationship with Henry County.
                        (I) On-site services. QCC will provide:
                              • on�site physician/medical director coverage, to Include at least one

                                   physician visit per week and a physician avallable via telephone or
                                   email twenty-four (24) hours per day, seven (7) days per week:
                              •    on-site mental health care coverage to Include at least one
                                   psychologist or mental health care provider visit every other week
                                  and a psychologist avaUable via tefephone twenty-four (24) hours per
                                  day, seven (7} days p_er week:
                          •       on-site nursing coverage to Include up to sixty (60) hours nursfng
                                  services per week.
                          •       A Nurse Administrator wlll be available for consultation by the Henry
                                  County nur5ing staff or correctional staff twenty-four (24) hours per




                                                         1                               si   pLA\Nl\fPS
                                                                                         !      EXH\B\l
                                                                                         %       d
                                                                                                 Ex. -A
                                                                                          \ ;g    7-J/-�

                                                                            HENRYCODEFSRRFP000142
Case 1:17-cv-03257-TWP-MPB Document 165-1 Filed 12/07/20 Page 7 of 16 PageID #: 1370
Case 1:17-cv-03257-TWP-MPB Document 165-1 Filed 12/07/20 Page 8 of 16 PageID #: 1371
Case 1:17-cv-03257-TWP-MPB Document 165-1 Filed 12/07/20 Page 9 of 16 PageID #: 1372
Case 1:17-cv-03257-TWP-MPB Document 165-1 Filed 12/07/20 Page 10 of 16 PageID #:
                                   1373
Case 1:17-cv-03257-TWP-MPB Document 165-1 Filed 12/07/20 Page 11 of 16 PageID #:
                                   1374
Case 1:17-cv-03257-TWP-MPB Document 165-1 Filed 12/07/20 Page 12 of 16 PageID #:
                                   1375
Case 1:17-cv-03257-TWP-MPB Document 165-1 Filed 12/07/20 Page 13 of 16 PageID #:
                                   1376
Case 1:17-cv-03257-TWP-MPB Document 165-1 Filed 12/07/20 Page 14 of 16 PageID #:
                                   1377
Case 1:17-cv-03257-TWP-MPB Document 165-1 Filed 12/07/20 Page 15 of 16 PageID #:
                                   1378
Case 1:17-cv-03257-TWP-MPB Document 165-1 Filed 12/07/20 Page 16 of 16 PageID #:
                                   1379
